t c memo united_states tax_court dale l whittington petitioner v commissioner of internal revenue respondent docket no filed date glen a stankee for petitioner leonard t provenzale for respondent memorandum opinion goldberg special_trial_judge this case is before the court on petitioner's motion to dismiss for lack of jurisdiction the issue for decision is whether the notice_of_deficiency issued in this case is invalid because respondent failed to determine a deficiency as required by sec_6212 a hearing was held on petitioner's motion in miami florida some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in orlando florida in respondent examined the u s corporate_income_tax return form_1120 of levitz mobile home brokers inc levitz for the fiscal_year ending date though the examination resulted in a no-change report to levitz a subchapter_c_corporation respondent believed it had uncovered facts which would result in changes to the income_tax_liability of petitioner who was the sole shareholder of levitz during respondent found that petitioner had drawn total funds in the amount of dollar_figure7 from levitz several times during the fiscal_year and that the funds were used to pay petitioner's personal expenses respondent concluded that the withdrawals may have constituted constructive dividends from levitz to petitioner all section references are to the internal_revenue_code in effect for the years in issue the funds were disbursed in the form of checks made payable to petitioner on date as part of his examination of levitz respondent's examining agent requested petitioner's account transcript for the year in issue the transcript known to respondent as a writ-view rtvue was ordered by the examining agent to determine whether petitioner had filed a tax_return the rivue is a summary of petitioner's individual tax_return and the various attached schedules the rtivue showed that petitioner had filed a tax_return with respondent on date the examining agent examined the rtvue for large unusual or questionable items the rtvue showed that petitioner had reported business income in the amount of dollar_figure claimed itemized_deductions in the amount of dollar_figure claimed capital losses in the amount of dollar_figure claimed net operating losses in the amount of dollar_figure and claimed schedule e losses in the amount of dollar_figure the examining agent determined that the net_operating_loss deductions and schedule e losses were guestionable and requested the petitioner's income_tax return from respondent's service_center on date dollar_figurea rtvue is a record of line items from form sec_1040 sec_1040a and sec_1040ez and their accompanying schedules the rivue is created as the returns are processed at the service_center ‘ for whatever reasons the examining agent never received the original of petitioner's income_tax return from the service_center the rtvue showed that petitioner reported negative adjusted_gross_income in the amount of dollar_figure and a total_tax liability in the amount of dollar_figure the parties do not dispute that the amounts listed on the rtivue correctly reflect the amounts reported on petitioner’s return petitioner did not report any dividend income for the tax_year on date respondent sent petitioner a form cg income_tax examination changes together with a form_4564 information_document_request requesting copies of petitioner's and tax returns at that time respondent also requested that petitioner verify the net schedule e losses in the amount of dollar_figure and net operating losses in the amount of dollar_figure even though the examining agent contacted both petitioner and petitioner's counsel several times neither provided copies of petitioner’s and tax returns nor verified the losses as requested respondent mailed a notice of proposed income_tax changes 30-day_letter to petitioner on date respondent concluded that petitioner had received dollar_figure from levitz and that only dollar_figure of this amount was a nontaxable return_of_capital respondent also concluded that petitioner had overstated his net schedule e losses in the amount of dollar_figure and net_operating_loss deductions in the amount of dollar_figure respondent calculated that petitioner had a corrected taxable_income of dollar_figure the proposed adjustments were explained on form 886-a explanation of items included by respondent in the 30-day_letter petitioner filed a protest on date and requested that the case be referred to respondent's appeals_office for a hearing on date the appeals officer sent a letter to petitioner's counsel stating that the case had been received for consideration and that a conference would be scheduled on date the appeals_office sent a letter and form_872 consent to extend the time to assess tax to petitioner's counsel requesting an extension of the statute_of_limitations for the assessment of tax for the tax_year the appeals officer received no reply to the letter requesting an extension of the statute_of_limitations nor to his attempts to contact petitioner's counsel by phone since petitioner would not extend the statute_of_limitations the appeals officer concluded that a notice_of_deficiency should be issued and that the notice_of_deficiency should not deviate from the 30-day_letter a notice_of_deficiency was duly issued by respondent on date in the notice_of_deficiency respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and an addition_to_tax pursuant to sec_6662 in the amount of dollar_figure in making the adjustments respondent's examining agent used the rtvue containing information from petitioner's tax_return as a substitute for the original of petitioner's individual tax_return respondent adjusted petitioner's income to take into account distributions to petitioner by levitz certain disallowed itemized_deductions disallowed schedule e losses disallowed net_operating_loss deductions and computational adjustments on date petitioner filed a motion to dismiss for lack of jurisdiction petitioner alleges that the notice_of_deficiency is invalid because respondent failed to examine petitioner's income_tax return petitioner alleges that the adjustments relate to items which either were not disclosed on petitioner's return were automatic were determined from respondent's own databases or were based on information obtained solely from third party sources such as levitz this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition see rule a c 97_tc_437 sec_6212 expressly authorizes respondent after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail at a minimum a notice_of_deficiency must indicate that respondent has determined a deficiency in tax in a definite amount for a particular taxable_year and that respondent intends to assess the tax in due course see 88_f2d_650 2d cir 44_tc_382 affd 373_f2d_45 10th cir see also sec_7522 petitioner in his motion to dismiss for lack of jurisdiction contends that respondent failed to make a determination because respondent failed to examine petitioner's income_tax return in determining a deficiency failed to explain proposed adjustments in the 30-day_letter failed to hold an appeals_conference failed to consider evidence which may have reduced the amount of the deficiency and did not vary the adjustments in the notice_of_deficiency from those in the 30-day_letter petitioner relies mainly on 814_f2d_1363 9th cir revg 81_tc_855 in scar the taxpayers received a notice_of_deficiency that disallowed a loss deduction from a partnership which the taxpayers had no connection with and the notice computed a tax due using the then-highest marginal_rate the taxpayers argued that the commissioner failed to determine a deficiency as contemplated under sec_6212 a review of various statements attached to the notice_of_deficiency revealed that the commissioner had issued the notice to protect the government's interest see scar v commissioner supra pincite the taxpayers filed a motion to dismiss for lack of jurisdiction this court held the notice_of_deficiency to be valid and denied the taxpayers' motion to dismiss see 81_tc_855 on appeal the court_of_appeals for the ninth circuit concluded that the commissioner must consider information relating to a particular taxpayer before it can be said that the commissioner determined a deficiency with respect to that taxpayer see scar v commissioner f 2d pincite with this standard in mind the court found the notice_of_deficiency to be invalid under sec_6212 because the notice on its face revealed that the commissioner had not reviewed information relating to the particular taxpayer or otherwise made a determination respecting the taxpayers' liability for the particular taxable_year see scar v commissioner supra pincite significantly the courts applying scar have limited the rule established in that case to its facts see 46_f3d_382 5th cir affg in part revg in part and remanding tcmemo_1992_168 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 992_f2d_1136 11th cir affg tcmemo_1990_21 875_f2d_1396 9th cir 90_tc_110 simply stated the rule set forth in scar v commissioner supra applies in the narrow set of circumstances where the notice_of_deficiency on its face reveals that respondent failed to make a determination see campbell v commissioner supra pincite the facts of the present case are readily distinguishable from the facts in scar in the instant case the notice does not state that the income_tax is being assessed at the maximum rate to protect the governmental interest nor does it misidentify levitz the notice has no defects which make it incorrect on its face additionally petitioner does not dispute that the amounts appearing on the rtvue are the same as the amounts appearing on his income_tax return in sum the notice does not reveal on its face that respondent failed to determine adequately a deficiency the information examined by respondent was taxpayer specific it was information taken directly from the tax_return of petitioner's wholly owned corporation and from petitioner's own return when it was first processed by the service_center petitioner alleges that levitz's return clearly shows that current and accumulated_earnings_and_profits did not exceed dollar_figure and it was therefore unreasonable for respondent to determine that petitioner received distributions taxable as dividends from levitz in the amount of dollar_figure that same tax_year petitioner contends that this shows that respondent failed to make an adequate determination based on information respondent possessed respondent concluded that petitioner had received dollar_figure from levitz and that only dollar_figure of this amount was a non-taxable return_of_capital respondent then examined the rtvue and established that petitioner had not reported dividends on his return respondent requested information concerning the withdrawals information which petitioner failed to provide the possibility that the determination in the notice_of_deficiency may ultimately be held to be erroneous does not invalidate the notice_of_deficiency see 709_f2d_12 5th cir affg per curiam tcmemo_1982_352 petitioner was given the opportunity to provide respondent with the necessary documentation concerning the proposed adjustments but failed to do so petitioner also failed to meet with an appeals officer in an attempt to resolve the matter prior to the issuance of the notice_of_deficiency petitioner's chief contention is that respondent is required to examine petitioner's actual income_tax return or a copy thereof and cannot rely on information contained in respondent's records in determining a deficiency relying on kong v commissioner tcmemo_1990_480 petitioner alleges that this court held in that case that respondent was required physically to examine a taxpayer's return in determining a deficiency and was not entitled to rely on information recorded in its databases we disagree in kong as in scar v commissioner supra respondent had computed the tax due in the notice_of_deficiency at the maximum rate in kong respondent contended that it relied on the taxpayer's administrative file which also included a transcript of account in computing the tax due in the notice_of_deficiency this court however found that respondent disregarded the transcript of account in determining the deficiency because respondent had merely multiplied the disallowed deduction by the maximum rate and ignored other information available in the transcript of account in short respondent in kong was not prohibited from using information stored in its databases but he was prohibited from misusing or disregarding such stored information this court stated respondent did not use the return_information to determine the deficiency he ignored the relevant tax and income data in the transcript of account indeed all respondent determined was that he did not have sufficient information to avoid sending a notice_of_deficiency based upon disallowance of a presumed loss claimed utilizing the maximum_tax bracket kong v commissioner supra in the instant case respondent used a line-by-line compilation of petitioner's tax_return information petitioner does not dispute that the amounts appearing on the rivue are the same as the amounts appearing on his return additionally respondent did not merely utilize the maximum_tax bracket in this case therefore it is clear in this case that a valid determination was made the rtivue records allowed respondent to consider taxpayer specific information and reconstruct petitioner's return for the purposes of the examination the rtivue was used as a substitute for petitioner's return as it was a line-by-line summary of the actual return not only did respondent examine the return_information there were communications between respondent's examining agent and petitioner with respect to the adjustments at issue petitioner's other contentions contained in his motion are not based on the validity of the notice or the attached schedules but are directed at perceived problems with the appeals and audit process which we need not address and which do not deprive this court of jurisdiction we find that the notice_of_deficiency in this case was valid and hold that this court therefore has jurisdiction petitioner's motion to dismiss for lack of jurisdiction will be denied an appropriate order will be issued
